    Case: 1:18-cv-03269 Document #: 93 Filed: 07/22/20 Page 1 of 5 PageID #:415




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HERMINIA DOLEMBA,                             )
on behalf of plaintiff and a class,           )
                                              )
                       Plaintiff,             )              18 C 3269
                                              )
               vs.                            )              Magistrate Judge Cummings
                                              )
HEARING BETTER FOR LIFE, LLC,                 )
                                              )
                       Defendant.             )
                                              )

              PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT
     OR IN THE ALERNATIVE, TO ENTER JUDGMENT ON THE SETTLEMENT

       Plaintiff Herminia Dolemba respectfully requests that this Court enforce the settlement

agreed upon by plaintiff and defendant Hearing Better for Life, LLC, or in the alternative to enter

judgment on the parties’ settlement agreement. In support thereof, plaintiff states:

       1.      Scott Dolemba and defendant Hearing Better for Life, LLC entered into an

individual settlement agreement at arm’s length and in good faith after a mediation session

before this Court on September 20, 2019. (Dkt. No. 66) Plaintiff’s counsel believes the terms of

the agreement were stated on the record in open court.

       2.      The parties reduced their agreement to writing. A settlement agreement was fully

executed between the parties by January 16, 2020. A copy of the signed agreement will be

provided to the court, in camera, because it contains a confidentiality provision.

       3.      The settlement agreement provides for 12 installment settlement payments.

       4.      Defendant agreed to make the 12 installment payments on the last day of every

month for 12 months. To date, defendant has made 3 installment payments (February 4, 2020;

March 3, 2020; and partial payments on April 2 and 22, 2020).

                                                  1
     Case: 1:18-cv-03269 Document #: 93 Filed: 07/22/20 Page 2 of 5 PageID #:416




        5.     Defendant has not made the last 3 settlement payments due April 30, 2020, May

31, 2020 and June 30, 2020. Defendant is not paying as agreed pursuant to the terms of the

parties’ agreement.

        6.     Plaintiff’s counsel notified defendant’s counsel of the late payments. Counsel for

the parties also discussed the late payments.

        7.     Defendant’s counsel said that the payments were held up due to the death of the

plaintiff.

        8.     Plaintiff filed a motion to suggest of record the death of plaintiff Scott Dolemba

on May 5, 2020. (Dkt. No. 83) The motion was granted on May 11, 2020. (Dkt. No. 85)

Plaintiff filed a motion to substitute plaintiff on May 21, 2020. (Dkt. No. 86) The motion to

substitute plaintiff was granted on May 26, 2020. (Dkt. No. 88)

        9.     At the court appearance on June 23, 2020, defendant’s counsel reported that

defendant had changed ownership and he instructed defendant to resume settlement payments.

        10.    Counsel for the parties continued to discuss the late payments following the June

court appearance. On July 17, 2020, defendant’s counsel reported that defendant is now out of

business and no longer able to complete settlement payments.

        11.    A settlement agreement is a contract and is enforceable. Dillard v. Starcon Int’l,

Inc., 483 F.3d 502, 506 (7th Cir. 2007). A settlement agreement’s enforcement and construction

are governed by contract law. Steadfast Insurance Company v. Auto Marketing Network, Inc.,

2004 U.S. Dist. LEXIS 7294, at * 8 (N.D. Ill. April 28, 2004). Pursuant to Illinois law, a contract

is construed “‘to give effect to the parties’ intent.’” Vaughan v. American Homecare Supply,

LLC, 2007 U.S. Dist. LEXIS 27078, at *9 (N.D. Ill. April 11, 2007) citing Home Ins. Co. v.

Chicago & N.W. Transp. Co., 56 F.3d 763, 767 (7th Cir. 1995). “In Illinois, a motion to enforce


                                                 2
       Case: 1:18-cv-03269 Document #: 93 Filed: 07/22/20 Page 3 of 5 PageID #:417




a settlement agreement is treated the same as a motion to enforce a contract.” Covington-

McIntosh v. Mount Glenwood Memory Gardens, South Inc., 2002 WL 31369747, at *3 (N.D. Ill.

Oct. 21, 2002).

         12.   For an agreement to be enforceable, there must be “an offer, acceptance, and a

‘meeting of the minds’ as to the material terms of the agreement.” Alliance for Water Efficiency

v. Fryer, 2014 WL 5423272 (N.D. Ill. Oct. 22, 2014) citing Petrich v. MCY Music World, Inc.,

862 N.E.2d 1171 (1st Dist. 2007). The agreement may be executed to be enforceable. Lambert

Court v. Evans, 575 F.2d 132, 135 (7th Cir. 1978).

         13.   Plaintiff seeks specific performance of the terms of the agreement. Pursuant to

Hoxha v. LaSalle Nat’l Bank, 847 N.E.2d 725, 728 (1st Dist. 2006), a party is entitled to specific

performance when the following elements are present: (1) the existence of a valid, binding, and

enforceable contract; (2) compliance by the plaintiff with the terms of the contract, or proof that

the plaintiff is ready, willing, and able to perform the contract; and (3) the failure or refusal of

the defendant to perform his part of the contract.”

         14.   Plaintiff has provided a copy of the fully executed settlement agreement in

camera. Plaintiff has also referenced the order allowing Herminia Dolemba to substitute in as

plaintiff in this matter for purposes of enforcing the settlement

         15.   Plaintiff has communicated to defendant that settlement installment payments are

due and that plaintiff has been expecting receipt of the past due payments. To date, 6 payments

have been due and only 3 have been made. Thereafter, 6 additional installment payments are

due.

         16.   Defendant has not performed as agreed pursuant to the parties’ agreement.

         17.   Since defendant has failed to perform its obligations pursuant to the


                                                   3
    Case: 1:18-cv-03269 Document #: 93 Filed: 07/22/20 Page 4 of 5 PageID #:418




agreement, plaintiffs seek to specifically enforce the binding agreement and requests that

defendant pay the outstanding payments currently due within 14 days of entry of an order.

       18.     In the alternative, plaintiff seeks entry of judgment against defendant and in favor

of the plaintiff in the amount the remaining installment payments due per the parties’ agreement.

       19.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal question), 1337

(commerce) and 1367 (supplemental jurisdiction). Plaintiff’s complaint alleges claims under the

Telephone Consumer Protection Act, 47 U.S.C. § 227 and the Illinois Consumer Fraud Act, 815

ILCS 505/2. This Court has not dismissed this case.

       20.     Accordingly, this Court may enforce the settlement and enter judgment on the

parties’ settlement agreement.

       WHEREFORE, plaintiff respectfully requests that this Court enforce the parties’

settlement agreement and enter an order for defendant to pay as agreed the amount currently due

within 14 days of this order or in the alternative, entry of judgment against defendant and in

plaintiff’s favor in the amount of the remaining installment payments due per the parties’

agreement.

                                              Respectfully submitted,

                                               s/ Heather Kolbus
                                              Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                 4
    Case: 1:18-cv-03269 Document #: 93 Filed: 07/22/20 Page 5 of 5 PageID #:419




                                CERTIFICATE OF SERVICE

       I, Heather Kolbus, certify that on July 22, 2020, I caused a true and accurate copy of the
foregoing document to be filed via the court’s CM/ECF system which caused notice to be sent
via email to the following:

       Ted A. Donner - tdonner@donnerco.com
       Donner & Company Law Offices, LLC
       1125 Wheaton Oaks Court
       Wheaton, IL 60187

                                             s/ Heather Kolbus
                                             Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                5
